FREEDMAN, District Judge.
Petitioner has sought release by a petition to this Court for a writ of habeas corpus, filed on April 2, 1962, at which time he was granted leave to proceed in forma pauperis. Petitioner seeks relief from a sentence imposed by the Court of Quarter Sessions of the Peace in and for the County of Montgomery, Pennsylvania.
The petition must be dismissed because of petitioner’s failure to comply with Local Rule 37.
(1) The petition does not state whether sentence was imposed after a guilty verdict by jury, plea of guilty or plea of nolo contendere, as required by Rule 37(f).
(2) The petition does not state “ * * what proceedings were taken to have the judgment of conviction reviewed by the State appellate courts and by the United States Supreme Court and the disposition of such proceedings by each of such court”, as required by Rule 37 (h).
(3) The petition does not state “ * * what petitions for writ of habeas corpus have been previously filed in the State and Federal Courts, the disposition of each such petition, what petitions for writ of certiorari were taken or filed to what courts and the disposition of each”, as required by Rule 37(i).
Our present action will be without prejudice to petitioner’s right to file a petition which complies with Local Rule 37, a copy of which the Clerk of the Court is. directed to send to the petitioner with our Order.